UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 SILVER BUTTE CO., INC. (Exact name of small business issuer as specified in its charter) NEVADA 001-05970 82-0263301 (State or other jurisdiction of incorporation) (Commission FileNumber) (IRS Employer Identification No.) 520 Cedar Street, Sandpoint, ID 83864 (Address of principal executive offices) (Zip Code) (208) 263-5154 Issuer’s telephone number, including area code Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value per share Preferred Stock, $0.001 par value per share (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes[ ] No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ X ] Yes[ ] No The Registrant generated no revenue for its most recent fiscal year ended August 31, 2007. The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the closing price of $0.35 per share on October 10, 2007, was approximately $3,700,000. For purposes of this disclosure, shares of stock held by persons who hold more than 5% of the outstanding shares of common stock, and shares held by officers and directors of the Registrant have been excluded, because such persons may be deemed to be affiliates. The number of outstanding shares of the Registrant’s par value $0.001 common stock on October 10, 2007, was 17,743,746. DOCUMENTS INCORPORATED BY REFERENCE:None. Transitional Small Business Disclosure Format (Check one): Yes [ ]No [ X ] 1 Table of Contents PART I 3 ITEM 1.DESCRIPTION OF BUSINESS 3 ITEM 2.DESCRIPTION OF PROPERTY 4 ITEM 3.LEGAL PROCEEDINGS 4 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 4 PART II 5 ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 5 ITEM 6.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 5 ITEM7.FINANCIALSTATEMENTS 7 ITEM 8.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 14 ITEM 8A.CONTROLS AND PROCEDURES 14 ITEM 8B.OTHER INFORMATION 14 PART III 15 ITEM9.DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 15 ITEM9.DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT, continued 16 ITEM 10. EXECUTIVE COMPENSATION 16 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 16 ITEM 12.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 17 ITEM 13.EXHIBITS 17 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 17 SIGNATURES 18 2 PART I ITEM 1.DESCRIPTION OF BUSINESS Forward-looking statements This Form 10-KSB contains forward-looking statements.Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance and underlying assumptions that are not statements of historical facts.This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance.The words “believe,” “expect,” “anticipate,” “intends,” “estimates,” “forecast,” “project” and similar expressions identify forward-looking statements. The forward-looking statements in this document are based upon various assumptions, many of which are based on management’s discussion and analysis or plan of operations and elsewhere in this report.Although we believe that these assumptions were reasonable when made, these statements are not guarantees of future performance and are subject to certain risks and uncertainties, some of which are beyond our control, and are difficult to predict.Actual results could differ materially from those expressed in forward-looking statements.Readers are cautioned not to place undue reliance on any forward-looking statements, which reflect management’s view only as of the date of this report. General Silver Butte Mining Co., Inc. was incorporated under the laws of the State of Idaho on January 19, 1965, as a mining company engaged in the exploration of non-ferrous and precious metals, principally silver and lead.The Company was unable to develop any commercial ore deposits following many years of extensive exploration through geologic sampling and mapping, core drilling, and tunneling, and abandoned its status as an exploration stage enterprise by ceasing all exploration activities in 1994. On February 4, 2004, a merger with Silver Butte Company was ratified, and Silver Butte Co., Inc. was incorporated in the state of Nevada on March 4, 2004. On that date, the Registrant merged into its wholly-owned Nevada subsidiary and changed its corporate domicile from the state of Idaho to the state of Nevada. Throughout this report reference to “the Registrant or Company” includes the Idaho corporation prior to the merger, and the Nevada corporation subsequent to the merger. The Company’s purpose is to seek, investigate and, if such investigation warrants, acquire an interest in business opportunities presented to it by persons or firms who, or which, desire to seek the perceived advantages of a publicly registered corporation.The Company will not restrict its search to any specific business, industry, or geographical location and may participate in a business venture of virtually any kind or nature. The Company’s executive offices are located at 520 Cedar Street, Sandpoint, Idaho, 83864, and its mailing address is the same. 3 Employees The Company has no full-time employees and utilizes the services of outside consultants. Regulation Environmental Matters The Company has owned mineral property interests on certain public and private lands in Idaho, which were subject to a variety of federal and state regulations governing land use and environmental matters. Management has engaged consultants to review the potential environmental impacts of its prior mineral exploration and development activities, believes it has been in substantial compliance with all such regulations, and is unaware of any pending action or proceeding relating to regulatory matters that would affect the financial position of the Company. However, the possibility exists that the Company may be subject to environmental liabilities associated with its prior activities in the unforeseeable future, although the likelihood of such is deemed remote and the amount and nature of the liabilities is impossible to estimate. ITEM 2.DESCRIPTION OF PROPERTY The Company holds mineral rights on one claim in Bonner County, Idaho. The claim is Cleveland Lode in Section 6, Township 55 North, Range 2 West. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of security holders during the fourth quarter of the fiscal year ending August 31, 2007. 4 PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS a) Market information.The Company’s common stock is quoted by the Over the Counter/Bulletin Board (OTC/BB) Quotation System under the symbol SIBM.The following table sets forth the range of high and low bid prices as reported by OTC/BB Quotation System for the periods indicated.These over-the-counter bid prices reflect inter-dealer prices without retail mark-up, mark-down or commission, and may not necessarily represent actual transactions. August 31, 2007 August 31, 2006 High Low High Low First Quarter $ 0.39 $ 0.24 $ 0.15 $ 0.09 Second Quarter 0.37 0.18 0.17 0.10 Third Quarter 0.21 0.11 0.50 0.10 Fourth Quarter 0.35 0.13 0.39 0.24 b) As of October 1, 2007, there were approximately 1,140 holders of record of the Company’s common stock. c) The Company has paid no dividends and proposes none for the foreseeable future.Accordingly, it has no plans to pay dividends even if funds are available, as to which there is no assurance.There are no restrictions on the Company's ability to pay dividends. ITEM 6.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Plan of Operation The Company’s purpose is to seek, investigate and, if such investigation warrants, acquire an interest in business opportunities presented to it by persons or firms who or which desire to seek the perceived advantages of a publicly registered corporation.The Company will not restrict its search to any specific business, industry, or geographical location and the Company may participate in a business venture of virtually any kind or nature. The Company may seek a business opportunity with entities which have recently commenced operations, or wish to utilize the public marketplace in order to raise additional capital in order to expand into new products or markets, to develop a new product or service, or for other corporate purposes.The Company may acquire assets and establish wholly owned subsidiaries in various businesses or acquire existing businesses as subsidiaries.Business opportunities may be available in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. 5 Management of the Company, while not especially experienced in matters relating to the new business of the Company, will rely primarily upon their own efforts to accomplish the business purposes of the Company. Financial Condition and Liquidity The Company had cash and working capital of approximately $14,000 at August 31, 2007.Operating costs for the ensuing fiscal year is estimated to be approximately $42,000, and no revenue from operations is anticipated. The anticipated source of additional funds to cover next fiscal year’s budget shortage will be from the private placement of common stock to officers and directors. During the years ended August 31, 2007 and 2006, the Company used $28,516 and $21,480, respectively, of cash for operating activities. During the years ended August 31, 2007 and 2006, the Company received $28,000 and $31,000, respectively, from the sale of common shares in private placement offerings. Proceeds from these offering were used to finance ongoing operations. 6 ITEM7.FINANCIALSTATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Silver Butte Co, Inc. Sandpoint, Idaho We have audited the accompanying balance sheets of Silver Butte Co., Inc. as of August 31, 2007 and 2006, and the related statements of operations, changes in stockholders’ equity, and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Silver Butte Co., Inc. as of August 31, 2007 and 2006, and the results of its operations and its cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. /s/ LeMaster & Daniels PLLC Spokane, Washington October 18, 2007 7 Silver Butte Co., Inc. Balance Sheets August 31, 2007 and 2006 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 14,562 $ 15,078 Total assets $ 14,562 $ 15,078 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 3,175 $ 83 Total current liabilities 3,175 83 Stockholders’ equity: Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issued or outstanding Common stock, $0.001 par value; 300,000,000 shares authorized; 17,743,746 and 17,277,080 shares issued and outstanding at August 31, 2007 and 2006, respectively 17,744 17,277 Additional paid-in capital 910,525 882,992 Accumulated deficit (916,882 ) (885,274 ) Total stockholders’ equity 11,387 14,995 Total liabilities and stockholders’ equity $ 14,562 $ 15,078 The accompanying notes are an integral part of these financial statements. 8 Silver Butte Co., Inc. Statements of Operations For the Years ended August 31, 2007 and 2006 2007 2006 Operating expenses: Professional service fees $ (27,800 ) $ (18,150 ) Professional service fees paid to related parties - (1,381 ) Other general and administrative expenses (4,145 ) (1,434 ) Total operating expenses (31,945 ) (20,965 ) Other income: Interest income 337 295 Total other income 337 295 Net loss $ (31,608 ) $ (20,670 ) Loss per common share-basic Nil Nil Weighted average common shares outstanding-basic 17,721,691 16,730,963 The accompanying notes are an integral part of these financial statements. 9 Silver Butte Co., Inc. Statements of Changes in Stockholders’ Equity For the Years ended August 31, 2007 and 2006 Additional Total Common stock Paid-In Accumulated Stockholders' Shares Amount Capital Deficit Equity Balances, August 31, 2005 16,760,415 16,760 852,509 (864,604 ) 4,665 Issuance of common stock for cash 516,665 517 30,483 31,000 Net loss (20,670 ) (20,670 ) Balances, August 31, 2006 17,277,080 17,277 882,992 (885,274 ) 14,995 Issuance of common stock for cash 466,666 467 27,533 28,000 Net loss (31,608 ) (31,608 ) Balances, August 31, 2007 17,743,746 $ 17,744 $ 910,525 $ (916,882 ) $ 11,387 The accompanying notes are an integral part of these financial statements. 10 Silver Butte Co., Inc. Statements of Cash Flows For the Years ended August 31, 2007 and 2006 2007 2006 Cash flows from operating activities: Net loss $ (31,608 ) $ (20,670 ) Changes in assets and liabilities: Decrease in accounts payable to related parties - (893 ) Increase in accounts payable 3,092 83 Net cash used by operating activities (28,516 ) (21,480 ) Cash flows from financing activities: Proceeds from sale of common stock 28,000 31,000 Net cash provided by financing activities 28,000 31,000 Net change in cash and cash equivalents (516 ) 9,520 Cash and cash equivalents, beginning of year 15,078 5,558 Cash and cash equivalents, end of year $ 14,562 $ 15,078 The accompanying notes are an integral part of these financial statements. 11 Silver Butte Co., Inc. Notes to Financial Statements 1. Description of Business Silver Butte Co., Inc. was incorporated in the state of Nevada on March 4, 2004, and is the successor of Silver Butte Mining Company, an Idaho corporation incorporated on January 19, 1965. Throughout this report reference to “the Company” may include the Idaho corporation, prior to the merger, and the Nevada corporation subsequent to the merger. The Company was originally organized to explore, acquire, and develop mineral properties and rights primarily in Idaho. However, the Company’s exploration activities never developed any commercial ore deposits, and the Company decided to abandon or sell its mineral properties and rights, and favorably position itself to seek other profitable business opportunities. 2. Summary of Significant Accounting Policies Cash Equivalents Highly liquid short-term investments with a remaining maturity when purchased of three months or less are classified as cash equivalents. The Company deposits its cash and cash equivalents in high quality financial institutions. Environmental Matters The Company has owned mineral property interests on certain public and private lands in Idaho, and presently holds mineral rights on one claim in Bonner County, Idaho. The claim is Cleveland Lode in Section 6, Township 55 North, Range 2 West. The Company’s properties have been subject to a variety of federal and state regulations governing land use and environmental matters. The Company’s management has engaged consultants to review the potential environmental impacts of its prior mineral exploration and development activities, believes it has been in substantial compliance with all such regulations, and is unaware of any pending action or proceeding relating to regulatory matters that would affect the financial position of the Company. However, the possibility exists that the Company may be subject to environmental liabilities associated with its prior activities in the unforeseeable future, although the likelihood of such is deemed remote and the amount and nature of the liabilities is impossible to estimate. Income Taxes The Company accounts for income taxes using the asset and liability approach for financial accounting and income tax reporting based on enacted tax rates. Deferred tax assets are reduced by a valuation allowance when it is more likely than not that some portion, or all, of the deferred tax assets will not be realized. 12 Silver Butte Co., Inc. Notes to Financial Statements, continued: 2. Summary of Significant Accounting Policies, continued: Net Loss Per Share Basis loss per share is calculated by dividing net loss by the weighted-average number of common shares outstanding during the year, and does not include the impact of any potentially dilutive common stock equivalents. Potential common shares are not included in the computation of loss per share, if their effect is antidilutive. At August 31, 2007 and 2006, the Company had no potential common shares, and only basic loss per share is reported for the years then ended. Fair Values of Financial Instruments The carrying amounts of financial instruments, including cash and cash equivalents and payables approximated their fair values at August 31, 2007 and 2006. Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, and revenues and expenses during the reporting period.Actual results could differ from those estimates. 3. Income Taxes Deferred tax assets from net operating loss carryforwards were approximately $171,000 and $162,000, respectively, for the years ended August 31, 2007 and 2006. Deferred tax assets were calculated assuming a 34% marginal tax rate, and prior years are adjusted to reflect enacted tax rates expected to be in effect when taxes are actually paid or recovered. Management believes it is more likely than not that these deferred tax assets will not be realized, and therefore a valuation allowance equal to the full amount of the deferred tax asset has been established.At August 31, 2007, the Company had tax basis net operating loss carryforwards totaling approximately $504,000, which expire through 2027. 4. Stockholders’ Equity Private Placement In September 2006, the Company offered 600,000 shares of the Company’s common stock for sale in a private placement, at a price of $0.06 per share, of which 466,666 shares were sold for total proceeds of $28,000.No warrants were granted in connection with this offering, and proceeds were used to finance ongoing operations. 5. Subsequent Event In September 2007, the Board of Directors authorized the possible future issuance of 375,000 common shares to Board members and a consultant, which would be issued as compensation for their services, if, and when, the specified future event occurs. 13 ITEM 8.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 8A.CONTROLS AND PROCEDURES An evaluation was performed by the Company's President and Secretary/Treasurer of the effectiveness of the design and operation of the Company’s disclosure controls and procedures. Based on that evaluation, the President and Secretary/Treasurer concluded that disclosure controls and procedures were effective at August 31, 2007, in ensuring that all material information required to be filed in this annual report has been made known to them in a timely fashion. There has been no change in our internal control over financial reporting during the year ended August 31, 2007, that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 8B.OTHER INFORMATION None. 14 PART III ITEM9.DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT (a) Identification of Directors and Executive Officers are as follows: Name Age Affiliation with Registrant Expiration of Term Terry McConnaughey 72 President, Director Annual meeting Joseph Zinger 67 Vice President, Director Annual meeting Robert J. Evans 82 Secretary/Treasurer, Director Annual meeting Wayne Hohman 67 Director Annual meeting Edward C. Wert 61 Director Annual meeting Business Experience of Directors and Executive Officers John T. (Terry) McConnaughey:Mr. McConnaughey was Sagle Fire District Commissioner from 1998 to 2000.In 2001, he was appointed to Sandpoint Airport Advisory as Director for a four (4) year term.Mr. McConnaughey became a member of the Board of Directors in 1996, and was elected President in March 2001. Elmer J. (Joe) Zinger, Vice President:Mr. Zinger has been employed as a construction foreman at Hidden Lakes Golf Course since 1991.Mr. Zinger was appointed to the Board of Directors in 1992, and elected Vice President in 2001. Robert J. Evans, Secretary/Treasurer:Mr. Evans has been a director of the Company for the past 21 years and Secretary/Treasurer of the Company for the past 13 years. Wayne A. Hohman, Director:Mr. Hohman retired from teaching in 1996 after twenty-nine years, and then became involved in land and timber management.He was appointed to the Board of Directors in 1996. Edward C. WertMr. Wert was appointed as a director on March 1, 2006. Mr. Wert was aschool teacher for 27 years at WestValleySchool District, and is presently retired and living inSagle, Idaho. Mr. Wert has also served on the Schweitzer Mountain Ski Patrol for the last 30 years. The Board of Directors has no standing audit, nominating or compensation committees.The entire board performs the function of each of these committees. Section 16(a) Beneficial Ownership Reporting Compliance Each reporting person who failed to file reports required by Section 16(a) of the Exchange Act during the most recent fiscal year on a timely basis was as follows: Name Position Number of late reports Number of Transactions not Reported timely Terry McConnaughey Director & President 1 1 Robert J. Evans Director & Sec/Treas 7 7 Joseph Zinger Director & Vice Pres 8 8 Wayne Hohman Director 18 18 15 ITEM9.DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT, continued Section 16(a) Beneficial Ownership Reporting Compliance, continued: The individuals identified above timely sent their reports to the Company’s Edgarizing service, but the late filing of reports under Section 16(a) was due to the inability of the service to locate the “proper filing codes” to file Form 4s for the individuals.The Company hired a new Edgarizing service, which was able to locate the proper filing codes, and the reports were filed, but were technically considered “late filings”. ITEM 10. EXECUTIVE COMPENSATION No executives or directors were compensated by the Company for the fiscal years ended August 31, 2007, 2006, or 2005 for work performed that is required to be reported. In addition, the Company provided no stock options, warrants, or stock appreciation rights, and there are no employment contracts or incentive pay agreements with any officer or director. ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS (a) Security ownership of certain beneficial owners:Two persons of record own more than 5% of the Company's Common Stock as follows: Title of Class Name of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class (1) Common Stock Terrence Dunne 2,600,000 direct 14.65% Common Stock Patrick Powers 1,840,000 direct 10.37% (1)based upon 17,743,746 total common shares outstanding as of October 10, 2007 (b) Security ownership of management: Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class (1) Common Stock Terry McConnaughey, Sandpoint, Idaho 823,122 4.64% Common Stock Joseph Zinger, Sandpoint, Idaho 632,333 3.56% Common Stock Robert J. Evans, Ponderay, Idaho 507,333 2.86% Common Stock Wayne Hohman, Post Falls, Idaho 627,167 3.53% Common Stock Edward C. Wert, Spokane, Washington 130,878 0.74% Common Stock Directors and Executive Officers as a Group 2,720,833 15.33% (1)based upon 17,743,746 total common shares outstanding as of October 10, 2007 (c) No arrangements are in place for a change in control of the Company. 16 ITEM 12.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS None ITEM 13.EXHIBITS Exhibit 31.1: Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, McConnaughey 31.2: Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, Evans 32.1: Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, McConnaughey 32.2: Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Evans ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES Audit Fees The aggregate fees billed for professional services rendered by the Company’s principal accountant for the audit of the Company’s annual financial statements for the fiscal years ended August 31, 2007 and 2006 and the review for the financial statements included in the Company’s quarterly reports on Form 10-QSB during those fiscal years were $18,000 and $14,800, respectively. Audit Related Fees The Company incurred no fees during the last two fiscal years for assurance and related services by the Company’s principal accountant that were reasonably related to the performance of the audit or review of the Company’s financial statements, and not reported under “Audit Fees” above. Tax Fees The Company incurred no fees during the last two fiscal years for professional services rendered by the Company’s principal accountant for tax compliance, tax advice and tax planning. All Other Fees The Company incurred no other fees during the last two fiscal years for products and services rendered by the Company’s principal accountant. 17 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SILVER BUTTE CO., INC. (Registrant) By:/s/Terry McConnaughey Terry McConnaughey, President and Director Date:October 19, 2007 Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. By/s/ Robert J. Evans Robert J. Evans, Secretary/Treasurer and Director Date:October 19, 2007 18
